Citation Nr: 1603400	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a  claim of entitlement to service connection for left shoulder disorder.
 
2.  Entitlement to service connection for atrial fibrillation.
 
3.  Entitlement to service connection for an acquired psychiatric disorder to include depression, to include as secondary to alopecia areata.
 
4.  Entitlement to a rating in excess of 30 percent for alopecia areata.
 
 
REPRESENTATION
 
Veteran represented by:  Georgia Department of Veterans Services
 
 
 
 
ATTORNEY FOR THE BOARD
 
T. Carter, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1980 to September 2001.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
Before reaching the merits of the claim of entitlement to service connection for left shoulder disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has styled the issue on the title page accordingly.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
The issues of entitlement to service connection for a left shoulder disorder, atrial fibrillation, an acquired psychiatric disorder to include depression, and entitlement to a rating in excess of 30 percent for alopecia areata are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 

FINDINGS OF FACT
 
1.  In an August 2001 VA rating decision entitlement to service connection for a left shoulder strain was denied; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal.
 
2.  The evidence received since the August 2001 VA rating decision, regarding service connection for a left shoulder disorder, is not cumulative or redundant and raises the possibility of substantiating the claim.
 
 
CONCLUSIONS OF LAW
 
1.  The August 2001 rating decision denying entitlement to service connection for a left shoulder strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received since the August 2001 VA rating decision to reopen the claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With regard to whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.
 
In an August 2001 rating decision entitlement to service connection for a left shoulder strain was denied because a chronic disability was not found.  The Veteran did not perfect a timely appeal and new and material evidence was not received within one year of the August 2001 VA rating decision.  Therefore, the August 2001 VA rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.302, 20.1103.
 
At the time of the August 2001 VA rating decision, the evidence of record included, in part, the Veteran's service treatment records and a June 2001 VA general medical examination report which did not reveal a left shoulder disorder.
 
The additional evidence received since the August 2001 VA rating decision includes private treatment records from South Metro Bone and Joint dated from March to August 2010.  These documents reflect assessments and treatment for bursitis, tendonitis, and osteoarthritis of the left shoulder.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
 
ORDER
 
As new and material evidence has been received, the claim of entitlement to service connection for left shoulder disorder is reopened.
 
 
REMAND
 
A remand is needed for the issues of entitlement to service connection for left shoulder disorder, atrial fibrillation, and depression in order to secure VA examinations and medical opinions to properly adjudicate these claims.  See 38 C.F.R. §§ 3.303, 3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
With regard to the claim of entitlement to service connection for a left shoulder disorder the service treatment records show that in July 1986 he was treated for left shoulder pain after playing basketball.  A May 2001 Report of Medical Assessment, the Veteran noted he had physical therapy for an unspecified shoulder.  He expressed an intent to seek care for his unspecified shoulder pain.  The May 2001 separation examination report noted the Veteran's complaint of pain with bilateral shoulder motion.  Additionally, as noted above, private treatment records within close proximity to the appeal period show a current left shoulder disability.
 
With regard to the claim of entitlement to service connection for atrial fibrillation, a review of the Veteran's service treatment records show a March 1983 complaint of left anterior chest pain for five days.  VA treatment records within close proximity to the appeal period show a current disability of atrial fibrillation and treatment by an outside cardiologist.  
 
With regard to the claim of entitlement to service connection for an acquired psychiatric disorder to include depression, the Veteran asserted in the June 2014 VA Form 9 that depression was mostly due to "stress" related to his appearance and how others treated him when his hair fell out.  The  record contains psychiatric diagnoses of depression in a November 2010 VA treatment record and major depression and panic attacks in a November 2010 private treatment record.  
 
A remand is in order for the issue of entitlement to a rating in excess of 30 percent for alopecia areata to obtain an additional VA examination.  Since he was last examined by a VA examiner in August 2011, the record contains additional pertinent worsening symptomatology.  In the December 2012 notice of disagreement, the Veteran reported worsening and submitted a May 2012 private treatment record noting an increase in percentage of hair loss.  Finally, the VA examiner in August 2011 failed to address private treatment records dated from September 2008 to November 2008 which were of record at the time of the examination.
 
A remand is also needed to obtain potentially relevant private treatment records for a left shoulder disorder, atrial fibrillation, depression, and alopecia areata.  Review of the record shows the Veteran has identified treatment for his left shoulder from South Metro Bone and Joint, for atrial fibrillation from the Atlanta Heart Associates, for depression from Atlanta Psychotherapy, and for alopecia areata from Family Dermatology; however, the most recent treatment records from these facilities are not of record.  Since VA has notice of outstanding private records that are potentially relevant to these claims on appeal, there is a duty to obtain these records.  
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, to include the Atlanta VA Medical Center, dated since February 2010.  
 
Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records for his left shoulder disorder, to include any outstanding treatment records from South Metro Bone and Joint since October 2010; atrial fibrillation, to include any outstanding treatment records from Atlanta Heart Associates since February 2010;  psychiatric disorder, to include any outstanding treatment records from Atlanta Psychotherapy since November 2010; and alopecia areata, to include any outstanding treatment records from Family Dermatology since May 2012.  Subsequently, and after securing any necessary authorizations, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  
 
If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed left shoulder disorder.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.  
 
The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.
 
For any diagnosed left shoulder disorder, and or atrial fibrillation the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that he disorder is related to the Veteran's active service from October 1980 to September 2001?  A complete and fully reasoned rationale must be provided for any opinion offered.
 
3.   The Veteran should also be afforded a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder, to include depression.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.  
 
It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner must state whether the Veteran has a current psychiatric disorder, to include depression.  If no diagnosis is rendered the examiner must explain why the diagnoses noted in November 2010 VA and private treatment records is being rejected.  
 
The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed psychiatric disorder is related to the Veteran's active service from October 1980 to September 2001.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder is caused by his  alopecia areata.  If not, is it at least as likely as not that any diagnosed psychiatric disorder is permanently aggravated by alopecia areata?
 
In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.
 
4.  The Veteran should be afforded a VA skin examination for his alopecia areata.  The examiner is to be provided access to the claims folders, VBMS file and Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to alopecia areata.  A complete rationale for any opinions expressed must be provided.
 
The examiner must also report all signs and symptoms necessary for rating the Veteran's alopecia areata utilizing the appropriate Disability Benefits Questionnaire.
 
5.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 
 
6.  After the development requested has been completed, the AOJ should review the examination reports and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
7.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


